In a child custody proceeding pursuant to Family Court Act article 6, the father appeals from an amended order of the Family Court, Rockland County (Garvey, J.), entered July 27, 2001, which granted custody of the subject child to the maternal grandparents.
Ordered that the amended order is affirmed, without costs or disbursements.
The father challenges the award of custody of his now 13-year-old daughter to the maternal grandparents. Contrary to the father’s contention, the determination is supported by a showing of extraordinary circumstances (see Matter of Bennett v Jeffreys, 40 NY2d 543; Matter of Gibson v Skrine, 262 AD2d 483; Matter of Pauline G. v Carolyn F., 187 AD2d 589; Matter of Curry v Ashby, 129 AD2d 310). In addition, the record supports the Family Court’s determination that it was in the best interests of the child to award custody to the maternal grandparents (see Matter of Bennett v Jeffreys, supra).
The father’s remaining contentions are without merit. Ritter, J.P., Florio, S. Miller and H. Miller, JJ., concur.